DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but they are moot in light of the references being applied in the current rejection.

Claim Objections
Claims 1-4, 7-11, 13-18, and 20 are objected to because of the following informalities: they recite “subset of the plurality processing threads” but should recite “subset of the plurality of processing threads”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 8, and 15 (line numbers refer to claim 1):
Lines 7-8 recite “a plurality of processing threads to execute memory access operations on the memory array concurrently” and lines 9-15 recite “identify, using a ring counter, a subset of the plurality of processing threads, the subset of the plurality of processing threads comprising a leading thread and a thread combination” and it is unclear if both the leading thread and thread combination are threads that are selected to be concurrently executed. 

Claims 2-7, 9-14, and 16-20 are dependent claims of claims 1, 8, and 15 respectfully and fail to resolve the deficiencies of claims 1, 8, and 15, so they are rejected for the same reasons as claims 1, 8, and 15 above. 
	 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a memory device. Therefore, the claim is directed to one of the four statutory categories of invention. 
The limitation “to execute memory access operations on the memory array concurrently” recites an intended use so it does not have weight.
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites a judicial exception. Specifically, the limitation of “to identify, using a ring counter, a subset of the plurality of processing threads for a power management cycle” is directed to a mental process. A computer can be used as a tool perform a mental process. Identifying a subset of the plurality of processing threads for a power management cycle is a mental process because humans can use their judgement to select a subset of the plurality of processing threads. Using the ring counter to do so involves using a computing component to make the identification. 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale: 
The limitations "to determine an amount of power associated with the subset of the plurality processing threads" and "request the amount of power during the power management cycle" represent insignificant, extra-solution activities. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). The examiner has determined that the limitations "to determine an amount of power associated with the subset of the plurality processing threads" and "request the amount of power during the power management cycle" are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)). 
The limitations "a plurality of memory dies, wherein each respective memory die of the plurality of memory dies comprises: a memory array; and control logic, operatively coupled with the memory array, wherein the control logic comprises: a plurality of processing threads…a thread selection component…a power management component " apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on "a plurality of memory dies, wherein each respective memory die of the plurality of memory dies comprises: a memory array; and control logic, operatively coupled with the memory array, wherein the control logic comprises: a plurality of processing threads…a thread selection component…a power management component " which are generic computing components does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
The limitation “a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter” merely describe attributes of the technological environment in with the abstract idea is operating. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)). 
	In step 2B of the 101 analysis, the examiner has determined that the additional elements,
alone or in combination do not recite significantly more than the abstract ideas identified above
for the following rationale:
The limitations "to determine an amount of power associated with the subset of the plurality processing threads" and "request the amount of power during the power management cycle" represent insignificant, extra-solution activities. The limitations "to determine an amount of power associated with the subset of the plurality processing threads" and "request the amount of power during the power management cycle" are well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea. 
The limitations “a plurality of memory dies, wherein each respective memory die of the plurality of memory dies comprises: a memory array; and control logic, operatively coupled with the memory array, wherein the control logic comprises: a plurality of processing threads…a thread selection component…a power management component” apply judicial exceptions on a generic computer and therefore do not provide significantly more. 
The limitation “a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter” merely describe attributes of the technological environment and therefore do not amount to significantly more than the exception itself (MPEP 2106.05(h)). 

As per claim 8, it is a memory device claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally, claim 8 recites “scheduling, across a plurality of processing threads executed by the control logic, a plurality of memory access operations on the memory array concurrently” and “allocating the amount of power to the subset of the plurality processing threads during the power management cycle”. The limitation “scheduling, across a plurality of processing threads, a plurality of memory access operations on the memory array concurrently” is a mental process. The limitation “a plurality of processing threads executed by the control logic” is a generic computing function. The limitation “allocating the amount of power to the subset of the plurality processing threads during the power management cycle” is a mental process. 

As per claim 15, it is a method claim of claim 8, so it is rejected for the same reasons as claim 8 above. 

As per the dependent claims, they recite attributes of the technological environment, mental processes, insignificant extra solution activities, and generic computing components so they do not integrate the judicial exceptions into a practical application and do not provide significantly more. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,831,384 in view of Seroff (US 20120290864 A1) and further in view of Moy et al. (US 20050138328 A1 herein Moy). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1 of the instant application, the following table compares claim 1 with claim 1 of patent 10,831,384. The differences are bolded.
Instant Application
U.S. Patent No. 10,831,384
1. A memory device comprising: a plurality of memory dies, wherein each respective memory die of the plurality of memory dies comprises: a memory array; and control logic, operatively coupled with the memory array, wherein the control logic comprises: 
a plurality of processing threads to execute memory access operations on the memory array concurrently;





a thread selection component to identify using a ring counter, a subset of the plurality of processing threads for a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter; and
a power management component to determine an amount of power associated with the subset of the plurality processing threads and
request the amount of power during the power management cycle.
1. A memory device, comprising: a memory array including a plurality of memory components; and a memory controller coupled to the memory array, the controller configured to: 
determine a set of transactions to be implemented across two or more memory components according to an initial schedule, wherein the transactions are associated with transient load spikes that each correspond to a local or an overall maximum load level lasting for less than a threshold duration for a corresponding transaction in the set of transactions; identify two or more load profiles that correspond to the set of transactions, the two or more load profiles each representing a sequence of power consumption levels that correspond to a sampling frequency, wherein subsets of values in the two or more load profiles correspond to the transient load spikes; calculate a first plurality of power consumption levels corresponding to the initial schedule based on summing values in the identified load profiles across the two or more memory components, wherein the first plurality of power consumption levels includes summed values corresponding to the transient load spikes; and when one or more levels in the first plurality of power consumption levels exceed a predetermined threshold, calculate an updated schedule based on (1) dynamically shifting one or more of the identified load profiles to an upcoming instance of time slots, wherein the time slots correspond to the sampling frequency, and (2) evaluating a sum of power consumption level sequences for the identified load profiles within the upcoming instance of the time slots, the updated schedule for implementing the set of transactions across the two or more memory components, wherein: the one or more levels in the first plurality of power consumption levels that exceed the predetermined threshold corresponds to a time when one or more of the transient load spikes are scheduled to occur according to the initial schedule, and the updated schedule corresponds to a second plurality of power consumption levels that are all at or below the predetermined threshold.


	Although the claims at issue are not identical, they are not patentably distinct from each other. 
	The patent ‘384 claims “memory components” but the instant application claims “memory dies”. It would have been obvious to one having ordinary skill in the art to have replaced “memory components” with “memory dies” because memory dies are cost effective.
The patent ‘384 claims “a set of transactions” but the instant application claims “a plurality of processing threads to execute memory access operations”. It would have been obvious to one having ordinary skill in the art to have replaced “a set of transactions” with “a plurality of processing threads to execute memory access operations” because threads provide concurrency within a process. 
	The patent ‘384 claims “load profiles each representing a sequence of power consumption levels that correspond to a sampling frequency” but the instant application claims “a power management cycle”. It would have been obvious to one having ordinary skill in the art to have replaced “load profiles each representing a sequence of power consumption levels that correspond to a sampling frequency” with “a power management cycle” because a power management cycle manages power allocated, whereas detecting power consumption levels just monitors power levels.

The patent ‘384 does not explicitly claim identify, using a ring counter, a subset of the plurality of processing threads for a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter; and request the amount of power during the power management cycle.

	However, Seroff teaches for a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence and request the amount of power during the power management cycle ([0034] Using a round-robin approach, token 202 may be circulated to each of dies 0-5. Once a die has been provided with token 202, it can draw current from a power source (e.g., power source 140 of FIG. 1). Once a particular die has finished drawing current, it can pass token 202 to a different die; [0035] at time t.sub.0, die 0 has possession of token 202. As a result, die 0 can draw current from the power source. Once die 0 has finished drawing current from the power source, it can pass token 202 to die 1 at time t.sub.1. Consequently, die 1 can draw current from the power source, and, at time t.sub.2, die 1 can pass token 202 to die 2. This process can continue to all of the remaining dies until die 5 has possession of token 202 at time t.sub.5. Once die 5 has finished drawing current from the power source at time t.sub.6, token 202 can be passed back to die 0.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined patent ‘384 with the teachings of Seroff because Seroff’s teaching of a power management token that is circulated among memory dies in a round robin fashion allows for fair allocation of power (see Seroff, [0034] Using a round-robin approach, token 202 may be circulated to each of dies 0-5. Once a die has been provided with token 202, it can draw current from a power source (e.g., power source 140 of FIG. 1). Once a particular die has finished drawing current, it can pass token 202 to a different die.).

The claims of patent ‘384 and Seroff fail to teach identify, using a ring counter, a subset of the plurality of processing threads, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter.

However, Moy teaches identify, using a ring counter, a subset of the plurality of processing threads, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter ([0048] where the priority ranking among the threads is determined based on a control signal (CTL) provided by phase counter 304. Phase counter 304 is a modulo N counter that increments on every clock cycle; the control signal CTL corresponds to the current value of phase counter 304. In this embodiment, control signal CTL determines the thread number of the highest-priority thread, and priority encoder 302 ranks the remaining threads in order of ascending (or descending) thread numbers, modulo N; [0049] Because phase counter 304 increments at each clock cycle, the priority ranking of the threads is different for different clock cycles. For example, during a first clock cycle, current thread counter 304 has value 0, and priority encoder 302 gives highest priority to thread 0…During the next clock cycle, current thread counter 304 has value 1, and priority encoder 302 gives highest priority to thread 1, then to thread 2 if thread 1 is valid, and so on.; The phase counter is a modulo N counter which is a ring counter because when a modulo N counter reaches its maximum value, it wraps around back to 0. The phase counter identifies a leading thread and thread combination because the phase counter indicates the highest priority thread which is the leading thread and the remaining threads which is a thread combination are considered lower priority and are ranked based on the value of the phase counter. Additionally, if set A and set B are equal, set A is a subset of set B. ).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the claims of patent ‘384 and Seroff with the teachings of Moy to optimize a system (see Moy [0057] In yet another embodiment, thread type priority circuit 412 gives priority to one or the other thread type based on static or dynamic "importance" criteria…Selection rules for thread type priority circuit 412 may be made configurable to support optimization for a particular system implementation).

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al (US 20190065089 A1 herein Myers) in view of Erez et al. (US 9418712 B1 herein Erez), in view of Seroff (US 20120290864 A1), and further in view of Moy et al. (US 20050138328 A1 herein Moy).
Myers, Erez, and Seroff were cited in the previous office action.
As per claim 1, Myers teaches the invention substantially as claimed including a memory device comprising (Fig. 1, 102 memory device): 
a plurality of memory dies, wherein each respective memory die of the plurality of memory dies (Fig. 1, 118 memory dies) comprises: 
a memory array (Fig. 1, 104 memory array); and 
control logic, operatively coupled with the memory array, wherein the control logic comprises: a plurality of processing threads to execute memory access operations on the memory array concurrently (Fig. 1, 106 controller, 130 transaction (as processing thread); [0022] lines 1-8 In some scenarios or embodiments, the host device 108 can command or request transactions 130 of various types (Fig. 1, read operations 132, write operations 134, or erase operations 136) for storing, accessing, or managing the data with respect to the memory device 102 or a specific NAND component therein. The controller 106 can implement the transactions 130 with respect to the memory array 104; claim 14 concurrent implementation of two or more transactions; Transactions can be considered processing threads because the specification of the instant application recites that threads perform memory access operations and transactions also perform memory access operations. ); 
a thread selection component to identify a subset of the plurality of processing threads for a power management cycle of the respective memory die (Figs. 4, 5; [0034] lines 3-9 Each row in the consumption estimate profile 504 can correspond to one of the memory components 110 of FIG. 1 (e.g., the memory dies 118 of FIG. 1), and each column can correspond to a particular time interval 410 of FIG. 4 (e.g., corresponding to the sampling frequency). The consumption estimate profile 504 can include a number of time slots (as power management cycle) corresponding to future or upcoming times and operations; [0052] lines 2-4 generate the updated schedule (as selection) 508, which is different from the processed schedule, for executing the transactions 130 in the operation stack 140; [0053] lines 4-6 The controller 106 can further identify the particular transaction associated with the time slot; The specification of the instant application discloses that a power management cycle is a period of time so a number of time slots can teach a power management cycle.); and 
a power management component to determine an amount of power associated with the subset of the plurality processing threads ([0033] lines 8-11 determine a consumption estimate profile 504 (e.g., moment-by-moment description of power/current that will be consumed over time by executing the transactions 130 according to a particular arrangement); claim 16 herein estimating the first plurality of power consumption levels includes identifying load profiles corresponding to memory transactions in the initial schedule, wherein the load profiles each include sampled power values representing the power consumption level sampled at a sampling frequency for the corresponding transaction).

	Myers fails to teach identify, using a ring counter, a subset of the plurality of processing threads for a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter; and request the amount of power during the power management cycle.

However, Erez teaches power management token and request the amount of power during the power management cycle (Col. 12 line 64-Col. 13 line 2 Regarding the timing of a client power request, the flash sequencer can issue a request for power just before executing the requested operation and waiting for grant…power requests can be issued by the client with a timeout value; Col. 13 lines 32-33 the purpose of the power tokens request is to limit the maximum power consumption; Col. 13 lines 55-57 when a new request arrives to the power server (act 1100), the server check the amount of tokens requested; Col. 2 lines 26-27 a method for power management in a memory system is provided; Col. 10 lines 21-23 an “update cycle” is the period of time over which sensed average power is computed; Col. 13 lines 52-53 Clients can asynchronously request power; Col. 3 lines 29-31 The controller is configured to maintain a token bucket that indicates an amount of energy currently available).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Myers with the teachings of Erez because Erez’s teaching of requesting power limits maximum power consumption and allows for a controller to check if there is enough power to satisfy the request (see Erez, Col. 13 lines 32-33 the purpose of the power tokens request is to limit the maximum power consumption; Col. 16 lines 17-19 The controller 102 checks to see if there is enough power to satisfy the request (act 1330), and, if there is, the controller 102 grants the request (act 1340)).

	Myers and Erez fail to teach identify, using a ring counter, a subset of the plurality of processing threads for a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter.

	However, Seroff teaches for a power management cycle of the respective memory die during which the respective memory die holds a power management token that periodically cycles through each of the plurality of memory dies in sequence	 ([0034] Using a round-robin approach, token 202 may be circulated to each of dies 0-5. Once a die has been provided with token 202, it can draw current from a power source (e.g., power source 140 of FIG. 1). Once a particular die has finished drawing current, it can pass token 202 to a different die; [0035] at time t.sub.0, die 0 has possession of token 202. As a result, die 0 can draw current from the power source. Once die 0 has finished drawing current from the power source, it can pass token 202 to die 1 at time t.sub.1. Consequently, die 1 can draw current from the power source, and, at time t.sub.2, die 1 can pass token 202 to die 2. This process can continue to all of the remaining dies until die 5 has possession of token 202 at time t.sub.5. Once die 5 has finished drawing current from the power source at time t.sub.6, token 202 can be passed back to die 0.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Myers and Erez with the teachings of Seroff because Seroff’s teaching of a power management token that is circulated among memory dies in a round robin fashion allows for fair allocation of power (see Seroff, [0034] Using a round-robin approach, token 202 may be circulated to each of dies 0-5. Once a die has been provided with token 202, it can draw current from a power source (e.g., power source 140 of FIG. 1). Once a particular die has finished drawing current, it can pass token 202 to a different die.).

Myers, Erez, and Seroff fail to teach identify, using a ring counter, a subset of the plurality of processing threads, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter.

However, Moy teaches identify, using a ring counter, a subset of the plurality of processing threads, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter ([0048] where the priority ranking among the threads is determined based on a control signal (CTL) provided by phase counter 304. Phase counter 304 is a modulo N counter that increments on every clock cycle; the control signal CTL corresponds to the current value of phase counter 304. In this embodiment, control signal CTL determines the thread number of the highest-priority thread, and priority encoder 302 ranks the remaining threads in order of ascending (or descending) thread numbers, modulo N; [0049] Because phase counter 304 increments at each clock cycle, the priority ranking of the threads is different for different clock cycles. For example, during a first clock cycle, current thread counter 304 has value 0, and priority encoder 302 gives highest priority to thread 0…During the next clock cycle, current thread counter 304 has value 1, and priority encoder 302 gives highest priority to thread 1, then to thread 2 if thread 1 is valid, and so on.; The phase counter is a modulo N counter which is a ring counter because when a modulo N counter reaches its maximum value, it wraps around back to 0. The phase counter identifies a leading thread and thread combination because the phase counter indicates the highest priority thread which is the leading thread and the remaining threads which is a thread combination are considered lower priority and are ranked based on the value of the phase counter. Additionally, if set A and set B are equal, set A is a subset of set B. ).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Myers, Erez, and Seroff with the teachings of Moy to optimize a system (see Moy [0057] In yet another embodiment, thread type priority circuit 412 gives priority to one or the other thread type based on static or dynamic "importance" criteria…Selection rules for thread type priority circuit 412 may be made configurable to support optimization for a particular system implementation).


As per claim 8, it is a memory device claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Myers teaches scheduling, across a plurality of processing threads executed by the control logic, a plurality of memory access operations on the memory array concurrently (Fig. 1, 106 controller; [0022] lines 1-8 In some scenarios or embodiments, the host device 108 can command or request transactions 130 of various types (e.g., read operations 132, write operations 134, or erase operations 136) for storing, accessing, or managing the data with respect to the memory device 102 or a specific NAND component therein. The controller 106 can implement the transactions 130 with respect to the memory array 104; [0052] lines 1-4 adjust the processed schedule and/or generate the updated schedule 508, which is different from the processed schedule, for executing the transactions 130; claim 14 concurrent implementation of two or more transactions);
allocating the amount of power to the subset of the plurality processing threads during the power management cycle ([0032] lines 2-10 can use the load profiles 402 to calculate or estimate the moment-by-moment total power consumption associated with implementing the transactions 130 according to a specific sequence or arrangement. Using the load profiles 402, the memory device 102 can adjust or discard the initial schedule 142, and execute the transactions 130 in the operation stack 140 of FIG. 1 in a different sequence or arrangement that maintains the total power consumption below the consumption threshold 302; Since power consumption of transactions (threads) are being estimated and the transactions are being executed, that means power is being allocated to the transactions.).

As per claim 15, it is a method claim of claim 8, so it is rejected for the same reasons as claim 8 above.

Claim 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, Erez, Seroff, and Moy, as applied to claims 1, 8, and 15 above, in view of Potash (US 20020103990 A1). 

As per claim 2, Myers, Erez, Seroff, and Moy teach the memory device of claim 1. Erez teaches counter for the power management cycle (Col. 14 lines 48-51 A client can set an operation start bit to notify the power sever of the exact timing of the power consumption. The power server starts counting the timeout period once a client has set the operation start bit.). 
Additionally, Moy specifically teaches wherein the control logic further comprises the ring counter, wherein to identify the subset of the plurality processing threads, the thread selection component to determine the current state of the ring counter and to determine the leading thread and the thread combination, from the subset of the plurality processing threads, corresponding to the current state of the ring counter ([0048] where the priority ranking among the threads is determined based on a control signal (CTL) provided by phase counter 304. Phase counter 304 is a modulo N counter that increments on every clock cycle; the control signal CTL corresponds to the current value of phase counter 304. In this embodiment, control signal CTL determines the thread number of the highest-priority thread, and priority encoder 302 ranks the remaining threads in order of ascending (or descending) thread numbers, modulo N; [0049] Because phase counter 304 increments at each clock cycle, the priority ranking of the threads is different for different clock cycles. For example, during a first clock cycle, current thread counter 304 has value 0, and priority encoder 302 gives highest priority to thread 0…During the next clock cycle, current thread counter 304 has value 1, and priority encoder 302 gives highest priority to thread 1, then to thread 2 if thread 1 is valid, and so on.;).

Myers, Erez, Seroff, and Moy fail to teach comprises the ring counter and a data structure, wherein to identify the subset of the plurality processing threads, the thread selection component to determine the current state of the ring counter and to determine, from the data structure, the leading thread and the thread combination, from the subset of the plurality processing threads, corresponding to the current state of the ring counter.

However, Potash teaches comprises the ring counter and a data structure, wherein to identify the subset of the plurality processing threads, the thread selection component to determine the current state of the ring counter and to determine, from the data structure, the leading thread and the thread combination, from the subset of the plurality processing threads, corresponding to the current state of the ring counter (Fig. 2, 4; [0049] A circular (i.e., modulo 64) counter 20 repeatedly sequences through the Cycle Allocation Table at a rate of one entry per clock cycle. As it does so, the processor executes the thread whose identifier is contained in the current table entry.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Myers, Erez, Seroff, and Moy with the teachings of Potash to efficiently use a processor (see Potash [0050] The architecture and method described herein permit more efficient use of the processor in such cases, by allocating the most processing time to the busiest threads.). 
	
As per claims 9 and 16, they are memory device and method claims of claim 2, so they are rejected for the same reasons as claim 2 above.

As per claim 3, Myers, Erez, Seroff, Moy, and Potash teach the memory device of claim 2. Myers specifically teaches wherein the power management component to: determine an amount of current associated with the subset of the plurality processing threads ([0033] lines 8-11 determine a consumption estimate profile 504 (e.g., moment-by-moment description of power/current that will be consumed over time by executing the transactions 130 according to a particular arrangement); [0011] lines 9-16 By considering the instantaneous current/power drawn throughout execution of the transactions, the memory device can also account for transient loads, where the memory component consumes a peak (i.e., local or overall maximum) level or amount of power that lasts for a relatively short duration (e.g., less than 10%) in comparison to a total amount of time necessary to complete the transaction; [0049] lines 1-3 the memory device 102 can calculate or estimate the total consumption associated with the processed schedule.).
	Additionally, Erez teaches determine an amount of current available in the memory device during the power management cycle (Abstract lines 5-12 The controller is configured to maintain a token bucket that indicates an amount of power currently available for memory operations in the at least one memory die and is further configured to reduce a number of tokens in the token bucket by an amount of power consumed over the time period as indicated by the average amount of power sensed by the sensor over the time period; Col. 2 lines 27-31 a method for power management in a memory system is provided. In this embodiment, the memory system maintains a variable credit value that indicates an amount of energy currently available for memory operations in the memory system; Col. 10 lines 52-61 the power sensor 112 can be replaced by a component that senses average current and average power. In this embodiment, the average power can be the result of the following formula: [average power]=[average current]*[average voltage]. And, computed energy can be the result of the following formula: [update cycle duration]*[average voltage]*[average current]. If said sensor supports only current sensing and does not support voltage sensing, then a nominal or maximum voltage (e.g., 5 v or 5.5 v) can be used.); 
responsive to the amount of current available satisfying the amount of current associated with at least one of the leading thread, the thread combination, or the subset of the plurality processing threads, request the amount of current associated with the at least one of the leading thread, the thread combination, or the subset of the plurality processing threads during the power management cycle (Col. 16 lines 17-19 The controller 102 checks to see if there is enough power to satisfy the request (act 1330), and, if there is, the controller 102 grants the request (act 1340); Col. 14 lines 55-56 multiple power requests issued by same flash channel, same flash sequencer thread; Col. 16 lines 1-11 Upon power availability, the server can grant the pending requests on a priority based on a first-in-first-out manner with no re-ordering of equal priority requests. The server first grants the highest priority requests based on a first-in-first-out manner, followed by the lower priority requests and so on. Generally, low priority clients may reach starvation. The probability for the server to receive multiple requests at the same time (i.e., same clock cycle) may be low, but it may happen. The arbitration method may have a negligible effect on performance. In such event, the server can arbitrate by a simple round robin; Col. 12 lines 30-31 Each FIM client comprises 0-N flash protocol sequence (FPS) threads; Col. 15 lines 10-12 The linked requests may be issued for different operation types but preferably have the same operation ID (operation ID can be constituted by the flash channel, thread).
Additionally, Moy teaches the leading thread, the thread combination ([0048] where the priority ranking among the threads is determined based on a control signal (CTL) provided by phase counter 304. Phase counter 304 is a modulo N counter that increments on every clock cycle; the control signal CTL corresponds to the current value of phase counter 304. In this embodiment, control signal CTL determines the thread number of the highest-priority thread, and priority encoder 302 ranks the remaining threads in order of ascending (or descending) thread numbers, modulo N; [0049] Because phase counter 304 increments at each clock cycle, the priority ranking of the threads is different for different clock cycles. For example, during a first clock cycle, current thread counter 304 has value 0, and priority encoder 302 gives highest priority to thread 0…During the next clock cycle, current thread counter 304 has value 1, and priority encoder 302 gives highest priority to thread 1, then to thread 2 if thread 1 is valid, and so on.).

As per claims 10 and 17, they are memory device and method claims of claim 3, so they are rejected for the same reasons as claim 3 above.

Claim 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, Erez, Seroff, and Moy, as applied to claims 1, 8, and 15 above, in view of Ware et al. (US 10331193 B2 herein Ware).
Ware was cited in the previous office action.
As per claim 4, Myers, Erez, Seroff, and Moy teach the memory device of claim 1. Myers specifically teaches the thread selection component to generate a plurality of current level signals, each of the plurality of current level signals corresponding to the current associated with a respective set of at least one of the one or more requests, and send the plurality of current level signals to the power management component ([0033] lines 4-11 The memory device 102 FIG. 1 can use consumption sample values 502 (e.g., sampled values representing power or current consumption levels associated with executing the transactions 130 of FIG. 1) of the load profiles 402 of FIG. 4 to determine a consumption estimate profile 504 (e.g., moment-by-moment description of power/current that will be consumed over time by executing the transactions 130 according to a particular arrangement); [0011] lines 9-16 By considering the instantaneous current/power drawn throughout execution of the transactions, the memory device can also account for transient loads, where the memory component consumes a peak (i.e., local or overall maximum) level or amount of power that lasts for a relatively short duration (e.g., less than 10%) in comparison to a total amount of time necessary to complete the transaction; [0015] lines 1-2 a memory system 100 with a power management mechanism).
Additionally, Erez teaches the thread selection component to receive one or more requests for current associated with the subset of the plurality processing threads and store the one or more requests in a request queue; and one or more requests in the request queue (Col. 5 line 63 execute operations stored in a queue; Col. 13 lines 52-53 Clients can asynchronously request power; Col. 16 lines 13-14 the controller 102 first selects requests with the highest priority; Col. 14 lines 55-56 multiple power requests issued by same flash channel, same flash sequencer thread; Col. 15 lines 10-12 The linked requests may be issued for different operation types but preferably have the same operation ID (operation ID can be constituted by the flash channel, thread).

Myers, Erez, Seroff, and Moy fail to teach wherein the thread selection component is to receive a polling window signal from the power management component, and wherein: responsive to the polling window signal being asserted prior to the power management cycle, receive one or more requests; and responsive to the polling window signal being de-asserted during the power management cycle, generate signals.

	However, Ware teaches wherein the thread selection component is to receive a polling window signal from the power management component, and wherein: responsive to the polling window signal being asserted prior to the power management cycle, receive one or more requests (Col. 5 lines 45-51 The I/O interfaces within the memory device and memory controller (i.e., the “memory-side” and “controller-side” I/O interfaces) include signaling circuitry (117, 119, 137, 139) to support bi-directional data transfer via one or more data links 106 and unidirectional command (or request or instruction) transfer via one or more command/address (CA) links 104; Col. 7 lines 59-61 the controller core 105 includes a transaction queue 109 (or request queue) for queuing memory access requests received via a host interface; Col. 51 lines 47-50 a timing diagram illustrating command-based assertion of the enable-write and enable-read signals (EnW and EnR) in response to incoming memory write and memory read requests; Col. 38 lines 6-11 a new memory access request is inserted into the transaction queue (or otherwise received) during the countdown to clock stop (i.e., while the power mode logic is in a clock-stop-pending mode), the pending clock-stop is aborted and the power mode logic returns to active mode; Col. 6 lines 30-32 the system clock signal itself establishes the data transmission and sampling (as polling) rate within the memory-side I/O circuitry); and 
	responsive to the polling window signal being de-asserted during the power management cycle, generate signals (Col. 31 lines 35-37 the power-mode logic is clocked by the controller core clock, PCK1, so that, when asserted or deasserted; Col. 50 lines 14-21 deasserting clock-enable signal(s) to pause the system clock signal and controller I/O clock signals. Thereafter, if the transaction queue continues to remain empty for a predetermined or programmed number of memory access cycles, the power mode logic may transition from the idle state to the powerdown state, issuing signals).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Myers, Erez, Seroff, and Moy with the teachings of Ware because Ware’s teaching of asserting a signal to allow requests promotes efficiency (see Ware, Col. 49 lines 59-61 Details of the memory access policy and traffic profile may determine power state utilization and ultimate efficiency.).
	
As per claim 5, Myers, Erez, Seroff, Moy and Ware teach the memory device of claim 4. Erez specifically teaches wherein the power management component to: determine an amount of current available in the memory device during the power management cycle (Abstract lines 5-12 The controller is configured to maintain a token bucket that indicates an amount of power currently available for memory operations in the at least one memory die and is further configured to reduce a number of tokens in the token bucket by an amount of power consumed over the time period as indicated by the average amount of power sensed by the sensor over the time period; Col. 2 lines 27-31 a method for power management in a memory system is provided. In this embodiment, the memory system maintains a variable credit value that indicates an amount of energy currently available for memory operations in the memory system; Col. 10 lines 52-61 the power sensor 112 can be replaced by a component that senses average current and average power. In this embodiment, the average power can be the result of the following formula: [average power]=[average current]*[average voltage]. And, computed energy can be the result of the following formula: [update cycle duration]*[average voltage]*[average current]. If said sensor supports only current sensing and does not support voltage sensing, then a nominal or maximum voltage (e.g., 5 v or 5.5 v) can be used.);
determine whether the amount of current available satisfies at least one of the plurality of current level signals; and responsive to the amount of current available satisfying the at least one of the plurality of current level signals, request an amount of current associated with the at least one of the plurality of current level signals during the power management cycle (Col. 16 lines 17-19 The controller 102 checks to see if there is enough power to satisfy the request (act 1330), and, if there is, the controller 102 grants the request (act 1340); Col. 14 lines 55-56 multiple power requests issued by same flash channel, same flash sequencer thread).

As per claims 11 and 12, they are memory device claims of claims 4 and 5, so they are rejected for the same reasons as claims 4 and 5 above.

As per claims 18 and 19, they are method claims of claims 4 and 5, so they are rejected for the same reasons as claims 4 and 5 above.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, Erez, Seroff, and Moy, as applied to claims 1, 8, and 15 above, in view of Varma et al. (US 9874922 B2 herein Varma).
Varma was cited in the previous office action.
As per claim 6, Myers, Erez, Seroff, and Moy teach the memory device of claim 1. Myers specifically teaches wherein the thread selection component to determine a first amount of current associated with one of the subset of the plurality processing threads ([0033] lines 8-11 determine a consumption estimate profile 504 (e.g., moment-by-moment description of power/current that will be consumed over time by executing the transactions 130 according to a particular arrangement); [0011] lines 9-16 By considering the instantaneous current/power drawn throughout execution of the transactions, the memory device can also account for transient loads, where the memory component consumes a peak (i.e., local or overall maximum) level or amount of power that lasts for a relatively short duration (e.g., less than 10%) in comparison to a total amount of time necessary to complete the transaction).
           Additionally, Erez teaches send a request for a second amount of current to the power management component (Col. 13 lines 54-58 “Preq” denotes requested tokens. As shown in FIG. 11, when a new request arrives to the power server (act 1100), the server check the amount of tokens requested versus the amount of tokens available in the power bucket (act 1110).).

           Myers, Erez, Seroff, and Moy fail to teach wherein the second amount of current is greater than the first amount of current by a differential amount.

However, Varma teaches wherein the second amount of current is greater than the first amount of current by a differential amount (Col. 20 lines 63-66 based on information regarding current and future operation of the device, to notify processor 1610 (and more specifically power control logic 1615) of a request for an increased power state; Col. 27 lines 25-27 cause the second device to operate at a second power level greater than the first power level.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Myers, Erez, Seroff, and Moy with the teachings of Varma because Varma’s teaching of increasing a power request allows for consideration of future power usage (see Varma, Col. 20 lines 63-66 based on information regarding current and future operation of the device, to notify processor 1610 (and more specifically power control logic 1615) of a request for an increased power state).
	
As per claim 7, Myers, Erez, Seroff, Moy and Varma teach the memory device of claim 6. Myers specifically teaches future request associated with a different one of the subset of the plurality processing threads during the power management cycle (Fig. 5; [0034] lines 7-9 The consumption estimate profile 504 can include a number of time slots corresponding to future or upcoming times and operations). 
Additionally, Erez specifically teaches wherein the power management component to: determine an amount of current available in the memory device during the power management cycle (Abstract lines 5-12 The controller is configured to maintain a token bucket that indicates an amount of power currently available for memory operations in the at least one memory die and is further configured to reduce a number of tokens in the token bucket by an amount of power consumed over the time period as indicated by the average amount of power sensed by the sensor over the time period; Col. 2 lines 27-31 a method for power management in a memory system is provided. In this embodiment, the memory system maintains a variable credit value that indicates an amount of energy currently available for memory operations in the memory system; Col. 10 lines 52-61 the power sensor 112 can be replaced by a component that senses average current and average power. In this embodiment, the average power can be the result of the following formula: [average power]=[average current]*[average voltage]. And, computed energy can be the result of the following formula: [update cycle duration]*[average voltage]*[average current]. If said sensor supports only current sensing and does not support voltage sensing, then a nominal or maximum voltage (e.g., 5 v or 5.5 v) can be used.); 
determine whether the amount of current available satisfies the second amount of current; and responsive to the amount of current available satisfying the second amount of current, request the second amount of current during the power management cycle (Col. 16 lines 17-19 The controller 102 checks to see if there is enough power to satisfy the request (act 1330), and, if there is, the controller 102 grants the request (act 1340); Col. 14 lines 55-56 multiple power requests issued by same flash channel, same flash sequencer thread).
Additionally, Varma teaches wherein the differential amount of current is retained for a future request during the power management cycle (Col. 20 lines 63-66 based on information regarding current and future operation of the device, to notify processor 1610 (and more specifically power control logic 1615) of a request for an increased power state; Col. 4 lines 9-16 PCU 138 may include additional power control logic to aid in power management activities for devices coupled to processor 100, such as one or more components of a mobile system, to enable a given device to enter into an increased performance state for a limited duration of time to enable that device to perform a particular operation or function, and then to return to a lower performance (and power) state).

As per claims 13 and 14, they are memory device claims of claims 6 and 7, so they are rejected for the same reasons as claims 6 and 7 above.

As per claim 20, it is a meth od claim of claims 6 and 7, so it is rejected for the same reasons as claims 6 and 7 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozer (US 20080263341 A1) teaches identify, using a counter, a subset of the plurality of processing threads, the subset of the plurality of processing threads comprising a leading thread and a thread combination corresponding to a current state of the ring counter ([0085] 4-bit counter entries 460 can be used to represent a three thread system in which one thread is high priority and the other two threads are low priority threads. Here, low priority thread 0 (LP0), low priority thread 1 (LP1) and the high priority thread (HP) use the first, middle and last 2 bits in each counter entry 460, respectively.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


/H.L./Examiner, Art Unit 2195